     Case 2:21-cv-01388-KJM-AC Document 10 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SORAYA MARIE RIGOR,                                No. 2:21-cv-01388 KJM AC PS
12                        Plaintiff,
13             v.                                        ORDER
14    DALE AND KATY CARLSEN,
      CENTER FOR INNOVATIVE AND
15    ENTREPRENEUERSHIP, et al.,
16                        Defendants.
17

18            Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20            On August 11, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 3. Plaintiff has

23   not filed objections to the findings and recommendations, though she has filed a batch of e-mails,

24   ECF 4, and also has filed an amended complaint, ECF No. 8, which was not authorized by the

25   court.

26            The court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

28   ORDERED that:
                                                         1
     Case 2:21-cv-01388-KJM-AC Document 10 Filed 09/21/21 Page 2 of 2


 1             1. The findings and recommendations filed August 11, 2021, are adopted in full; and
 2             2. All claims against all defendants are DISMISSED with prejudice and this case is
 3   closed.
 4   DATED: September 20, 2021.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
